                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



                                            )
  SECURITIES AND EXCHANGE                   )
  COMMISSION                                )
                                            )
               Plaintiff,                   )
                                            )
          v.                                )
                                            )
  COLLINS & AIKMAN CORPORATION,             )       Case No. 1:07-cv-02419 (JMF)
  DAVID A. STOCKMAN, J. MICHAEL             )
  STEPP, GERALD E. JONES, DAVID R.          )
  COSGROVE, ELKIN B. MCCALLUM,              )
  PAUL C. BARNABA, JOHN G.                  )
  GALANTE, CHRISTOPHER M.                   )
  WILLIAMS, AND THOMAS V.                   )
  GOUGHERTY,                                )
                                            )
               Defendants.                  )
__________

    [PROPOSED] ORDER TO DISBURSE FUNDS TO PAY FEES AND EXPENSES
           OF THE DISTRIBUTION AGENT – THIRD FEE REQUEST

       The Court, having considered Plaintiff’s Motion for an Order to Disburse Funds to Pay

Fees and Expenses of the Distribution Agent (the “Motion”), the Memorandum of Law in Support,

and the attached Exhibits, and for good cause shown,

IT IS HEREBY ORDERED:

   1. The motion is granted.

   2. The Clerk of the Court shall issue a check on the Court Registry investment System (CRIS

       Account Number 1:07-cv-02419 under the case name designation “SEC v. Collins &

       Aikman, et al.,” for the amount of $46,867.28 payable to Epiq Class Action & Claims

       Solutions, for the payment of fees and expenses incurred by the distribution agent between

       October 1, 2020 and June 30, 2021.
                3. The Clerk shall send the check by U.S. mail to:

                                  Epiq Class Action & Claims Solutions
                                  Dept. 0286
                                  P.O. Box 120286
                                  Dallas, TX 75312-0286


                SO ORDERED.

                    July 14, 2021
            Dated: _________________
                                                                     ____________________________
                                                                     United States District Judge
The Clerk of Court is directed to terminate ECF No. 228.             Hon. Jesse M. Furman
